DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 05/17/2022 have been entered. Claims 1 and 3 are currently pending where claims 2 and 4 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-066976 (Asada hereinafter) in view of JP 2008-267168 (Karata hereinafter).
Regarding claim 1, Asada teaches an internal gear pump (Figure 1, per the provided PDF translation by the Applicant) that discloses a housing case made of a metal (¶ 23 has housing 7+8) and having a rotor housing portion in which a rotor is rotatably housed (Rotor housing portion being the body portions surrounding 4), and a discharge hole (Inherent for a discharge hole to be present); and a housing made of a resin and having a case holding portion in which the rotor housing portion is held (Housing 5 per ¶ 23). 
Asada is silent with respect to a discharge hole through which oil within the rotor housing portion is introduced to the outside of the rotor housing portion by rotation of the rotor; and a discharge groove portion provided on a bottom portion of the case holding portion, wherein the housing case has a fitting groove portion that is provided on a bottom portion of the rotor housing portion and that is fitted to the discharge groove portion so as to cover the discharge groove portion, and the discharge hole is formed in a bottom portion of the fitting groove portion, wherein the housing has a communication port that is formed in the discharge groove portion and that communicates with the discharge hole, the fitting groove portion is formed such that the discharge hole has a diameter equal to or smaller than that of the communication port, the fitting groove portion is formed to be a shape corresponding to the discharge groove portion, the fitting groove portion has a bottom portion which opposes a bottom portion of the discharge groove portion and is directly connected thereto and a side portion which opposes a side portion of the discharge groove portion and is directly connected thereto, and the fitting groove portion is disposed so that the discharge hole is fitted adjacent to the communication port.
However, Karata teaches an internal gear pump (Figures 3 and 5) that discloses a discharge hole through which oil within the rotor housing portion is introduced to the outside of the rotor housing portion by rotation of the rotor (Discharge hole 72 per ¶ 26); and a discharge groove portion provided on a bottom portion of the case holding portion (Discharge groove 82 for receiving 42), wherein the housing case has a fitting groove portion that is provided on a bottom portion of the rotor housing portion and that is fitted to the discharge groove portion so as to cover the discharge groove portion (Fitting groove 42 as residing within 82 of Karata will fit into the housing 5), and the discharge hole is formed in a bottom portion of the fitting groove portion (Discharge hole of 72 at the bottom portion of the fitting groove 42), wherein the housing has a communication port that is formed in the discharge groove portion and that communicates with the discharge hole (Communication port being the middle of 82a as seen in Figure 3 of Karata is along the discharge hole), the fitting groove portion is formed such that the discharge hole has a diameter equal to or smaller than that of the communication port (Evident from Figure 3 of Karata with the discharge hole being equal to the communication port), the fitting groove portion is formed to be a shape corresponding to the discharge groove portion (Evident from Figure 3 of Karata), the fitting groove portion has a bottom portion which opposes a bottom portion of the discharge groove portion and is directly connected thereto and a side portion which opposes a side portion of the discharge groove portion and is directly connected thereto (Figure 3 shows the bottom portion of 42 directly abutting 82 which is part of the housing 10), and the fitting groove portion is disposed so that the discharge hole is fitted adjacent to the communication port (Evident from Figure 3). The resultant combination would have the extension of 42 into the discharge hole as seen in Karata into the housing of Asada. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing case of Asada with the structure of Karata to minimize leaking from the discharge (¶ 29 of the translation of Karata provided by Applicant). 
Regarding claim 3, Asada’s modified teachings are described above in claim 1 where the combination of Asada and Karata would further disclose that a seal member that is disposed between a portion of the housing case where the rotor housing portion and the fitting groove portion are connected to each other (Karata 51/52 as seen in Figures 3 and 5), and the housing and that seals the housing case and the housing (Evident from Figures 3 and 5 of Karata).

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the secondary reference of Karata have been reviewed but are not found to be persuasive. Applicant cites that the Karata reference fails to disclose the limitation “the fitting groove portion has a bottom portion which opposes a bottom portion of the discharge groove portion and is directly connected thereto and a side portion which opposes a side portion of the discharge groove portion and is directly connected thereto.” However, the Examiner disagrees due to Karata disclosing the fitting groove portion (42 in Figure 3 of Karata) having a bottom portion (roughly at 42a) that opposes a bottom portion of the discharge groove portion (bottom of the entire length of 82, please note that the interpretation from the Examiner may be broader than the interpretation of the Applicant but this is falls within the broadest reasonable interpretation of the location using the word “bottom”) and is directly connected thereto (Clearly seen in Figure 3) and a side portion which opposes a side portion of the discharge groove portion and is directly connected thereto (Figure 3 shows matching sides abutting each other for 42 and 82). Applicant further discloses that Figures 6 and 7 of Karata do not show this relationship and the Examiner admits they are correct in their observations however those embodiments are not the relied upon embodiments from Karata. For at least these reasons, Applicant’s arguments regarding the structure of Karata is not found to be persuasive. 
In response to applicant's argument that the combination of Asada and Karata would not function properly in combination, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746